UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1503



JESSE R. LANCE,

                                              Plaintiff - Appellant,

          versus


JIMMY WILSON CAGLE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:07-cv-00726-SB)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge

Affirmed by unpublished per curiam opinion.


Jesse R. Lance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jesse   R.   Lance   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1981 (2000) complaint.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.       Lance v. Cagle, No.

2:07-cv-00726-SB (D.S.C. filed Apr. 23, 2007 & entered Apr. 24,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -